Citation Nr: 1802705	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-38 667	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for mechanical low back pain.

2.  Entitlement to a compensable rating for residuals of a bursectomy of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1985 to September 1990.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the proceeding is of record.  

This case was most recently before the Board in January 2017, when the claims were remanded for further development - including especially having the Veteran undergo another VA compensation examination reassessing the severity of these service-connected disabilities.  Still further development of these claims is required, however, before deciding them on appeal, so the Board is again REMANDING these claims to the Agency of Original Jurisdiction (AOJ).


REMAND

Pursuant to the Board's prior January 2017 remand, the RO/AMC scheduled the Veteran for a VA compensation examination to reassess the severity of his service-connected low back and right ankle disabilities.  The record reflects that he failed to report for the scheduled examination.  VA regulation expressly provides that, if a claimant fails to report for a scheduled examination without good cause, in relation to an increased-rating claim, as is the case here, then the claim shall be denied.  38 C.F.R. § 3.655(b) (2017).

VA's duty to assist is not a one-way street, so the Veteran is responsible for assisting VA in developing his claims.  See Wood v. Derwinski, 1 Vet. App. 406 (1991).  Here, though, despite VA regulation expressly providing that summary denial of his claims is warranted, the Board must reconsider them in light of the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range-of-motion measurements of the opposite undamaged joint.

The Board has reviewed the findings from the Veteran's most recent July 2014 VA examinations for his low back and right ankle disabilities and sees that these findings do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range-of-motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied the examination findings are adequate for determining whether higher (i.e., compensable) ratings are warranted for these service-connected disabilities.  Therefore, reexamination is required under 38 C.F.R. § 3.159(c)(4).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided); and 38 C.F.R. § 4.2 (indicating it is incumbent on VA in this situation to obtain all necessary supplemental information needed to properly rate the disability at issue).

Moreover, the even earlier May 2016 remand indicated that previous VA medical opinions were inadequate as they had failed to discuss the Veteran's lay statements of continuous and/or recurrent symptoms referable to his low back and right ankle since his time in service.  Consequently, the Board requested supplemental comment addressing his lay statements as well as the medical treatment records concerning his claimed conditions.

In a June 2016 VA medical examination report, the examiner explained that he was incapable of adding "to the verbiage or documentation" of the prior 2008 and 2014 VA medical examinations.  While noting his review of the claims file, including the Veteran's lay statements, this examiner simply concurred with the previous medical opinions, which the Board already had found to be inadequate for the reasons and bases discussed in the prior remand.  So the additional comment that was previously needed is still needed, in turn requiring the Board to again remand these claims.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Particularly, in discussing the Veteran's lay statements, the June 2016 examiner simply noted that "research has repeatedly shown that memory is spectacularly unreliable and malleable".  The examiner further stated that people in general "conflate, invent and edit" memories, and that Veterans "enjoy no immunity from this tendency".  While the Board recognizes that this assessment may be true in some instances, and possibly even this one, the examiner failed to explain how this posited conclusion pertains to this specific Veteran.  Notably, as an example, the examiner failed to provide specific instances in which the Veteran's lay statements were inconsistent or medically not possible in regards to his claims concerning his low back and right ankle.  Furthermore, a finding as to whether the Veteran's lay statements are credible is a legal conclusion, so one that is reserved for the fact finder-which, in this case, is the Board.  As fact finder, when considering whether lay evidence is credible, the Board may not only consider internal inconsistency of statements, facial plausibility, or consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In ultimately rendering a decision in this appeal, the Board must analyze the credibility and competency of evidence, to in turn determine its ultimate probative value, and in so doing account for the evidence that it finds to be persuasive or unpersuasive and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is 

charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).

All of this deserves mentioning since the Board has previously concluded that the Veteran's report of ongoing pain and symptoms since incurrence of his service-connected mechanical low back pain and right ankle bursectomy is credible.  See March 2014 Board Remand.  Therefore, an adequate medical opinion considering his credible and competent statements must be obtained.  
See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

In regards to the Veteran's right ankle, in particular, the previous VA medical examinations as well as private medical treatment records have described this condition as a right ankle diabetic ulcer.  However, a March 2009 wound care note from Baptist Hospital indicates this right ankle ulcer is not secondary to the Veteran's diabetes, but instead related to his long-standing problem with a right ankle cyst.  Additionally, a September 2013 clinical note from Santa Rosa Medical Center documented multiple diabetic foot ulcers and arterial ulcers on the right lower extremity.  Therefore, as the claims file contains conflicting medical evidence regarding the Veteran's right ankle, including in terms of the appropriate diagnosis, a supplemental examination/opinion is needed.

Additionally, the Board sees the Veteran's current right ankle ulcer is located in the same area of his right ankle bursectomy in service, which is service-connected site of disability.  VA has continued its denial of entitlement to a compensable disability rating for residuals of the bursectomy of the right ankle, finding that the Veteran's current symptoms are, instead, the result of his diabetes.  But VA has yet to obtain an adequate medical opinion clarifying whether his current right ankle ulcer is related to his nonservice-connected diabetes and whether his right ankle bursectomy in service has made his right ankle more susceptible to ulcers-in other words, aggravated the ulcers to show their secondary relationship with his military service.  38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1998).  Therefore, medical comment is needed concerning this, as well.

Finally, while on remand, attempts must be made to obtain all outstanding medical treatment records - if relevant to these claims.

Accordingly, these claims are REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also, ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After all available records have been obtain and associated with the claims file, schedule the Veteran for another VA compensation examination reassessing the severity of his low back disability and all associated upper and lower extremity neurological and other impairments.  His claims file, including a complete copy of this remand, must be made available to the examiner for review of the history of this disability.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must:

(a)  Conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, including an analysis of any additional disability due to pain, weakness, premature or excess fatigability, or incoordination, such as during prolonged, repeated use or during "flare ups".  The examiner should report (in degrees) the point at which pain is objectively recorded.  These determinations, if feasible, should be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups or prolonged use.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b)  Indicate whether there is ankylosis, either favorable or unfavorable.  The examiner is additionally asked, to the extent possible, to identify and provide a clear diagnosis of all disorders affecting the Veteran's low back-i.e., degenerative disc disease, degenerative joint disease, retrolisthesis, herniates nucleus pulposus and/or mechanical low back pain.

As stated in 38 C.F.R. §  4.13, the goal of the requested reconciliation of the various diagnoses and etiological theories of record is to identify and continue the diagnosis or etiology upon which service connection for the Veteran's low back disability had been initially granted.  The examiner should provide additional diagnoses and/or make a change to a diagnosis, where medically justified, with an explanation of the justification.

Thereafter, the examiner is asked to identify and describe all symptoms and all manifestations attributable to each diagnosis.  In other words, the examiner is asked to try and differentiate, if possible, the extent of symptoms attributable to the Veteran's service-connected mechanical low back pain from those attributable to any other diagnosed disability of the low back that, conversely, is unrelated to his military service.  If not possible to make this distinction, please indicate this.

If the examiner determines that any current low back symptoms are the result of conditions other than that for which the Veteran is service connected, the examiner must determine whether these symptoms are so inseparable from the Veteran's service-connected low back disorder (mechanical low back pain) that they are, for all intents and purposes, part and parcel of the service-connected disability.  If the examiner is unable to make this distinction, then he/she should expressly say so and consider all symptoms in the aggregate as part and parcel of the Veteran's low back disability (mechanical low back pain).  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (explaining that where it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require that reasonable doubt be resolved in favor of the Veteran and such signs and symptoms attributed to the service-connected disability).

(c)  Indicate whether the Veteran has had any incapacitating episodes during the past 12 months, and, if so, the number of episodes and the duration of them.

*An incapacitating episode is defined by VA regulation as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.

(d)  Determine whether the Veteran has experienced any neurologic abnormalities, including, but not limited to, bowel or bladder impairment or any radiculopathy, which can be associated with his low back disability.  If so, the examiner must specifically indicate which nerves have been affected by paralysis, incomplete paralysis, neuralgia, or neuritis, and must further describe the severity of the neurologic impairment in terms of being mild, moderate, moderately severe, severe, or complete.

(e)  As well, comment on what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his low back disability and all consequent impairment.

The examiner must provide complete rationale for all opinions given, preferably citing to clinical findings or other medical authority.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

3.  Also, after all available records have been obtained and associated with the claims file, schedule the Veteran for another VA compensation examination reassessing the severity of his right ankle disability.  His claims file, including a complete copy of this remand, must be made available to the examiner for review of the history of this disability.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must:

(a)  Conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, including an analysis of any additional disability due to pain, weakness, premature or excess fatigability, or incoordination, such as during prolonged, repeated use or during "flare ups".  The examiner should report (in degrees) the point at which pain is objectively recorded.  These determinations, if feasible, should be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups or prolonged use.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b)  After the above testing and evaluation is completed, the examiner is asked, where possible, to identify and provide a clear diagnosis of all disorders affecting the Veteran's right ankle-i.e., arterial ulcer, diabetic ulcer, degenerative changes, and/or residuals of a bursectomy.

As stated in 38 C.F.R. § 4.13, the goal of the requested reconciliation of the various diagnoses and etiological theories of record is to identify and continue, the diagnosis or etiology upon which service connection for the Veteran's right ankle disability had been initially granted.  The examiner should provide additional diagnoses and/or make a change to a diagnosis, where medically justified, with an explanation of the justification.

Thereafter, the examiner is asked to identify and describe all symptoms and all manifestations attributable to each diagnosis.  The examiner is asked to differentiate, if possible, the extent of symptoms attributable to the Veteran's service-connected right ankle bursectomy residuals from those attributable to any other diagnosed disability, to include his diabetes.

If the examiner determines that any current right ankle symptoms are the result of conditions other than that for which the Veteran is service connected, the examiner should determine if such symptoms are so inseparable from the Veteran's service-connected right ankle disability (right ankle bursectomy) that they are, for all intents and purposes, part and parcel of the service-connected disability.  If the examiner is unable to make this distinction, then he/she should expressly so state and 

consider all symptoms in the aggregate as part and parcel of the Veteran's service-connected right ankle disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (explaining that where it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require that reasonable doubt be resolved in favor of the Veteran and such signs and symptoms attributed to the service-connected disability).

(b)  As well, comment on what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his right ankle disability.

The examiner must provide complete rationale for all opinions given, preferably citing to clinical findings or other medical authority.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

4.  Ensure the requested examination reports are responsive to the applicable rating criteria and answer all questions asked.  If they are not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.


5.  After completing this and all other development deemed necessary, readjudicate these claims in light of all additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

